DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/31/2022, 02/28/2022 have been considered by the examiner.
Closest Prior Art
US 20220244597 A1 , US 20130334882 A1 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
US 20220244597 A1  is a co-pending applications by the applicant that discloses some of the subject matter but does not represent any double patenting issues.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20, the prior art of record fails to teach or suggest the combination of limitations set forth in claims 1 and 20; specifically, the prior art fails to teach or suggest a Electroluminescent display panel/Display device “wherein an orthographic projection of a first anode of a first sub-pixel on the substrate overlaps with orthographic projections of the first power line, the second power line, the first data line and the second data line on the substrate; the anodes are directly connected to the anode adapter-coupling blocks; a first effective light emitting region of the first sub-pixel has a bisector in a first direction, the first power line and the first data line are located on one side of the bisector, and the second power line and the second data line are located on the other side of the bisector; and the first direction intersects with the second direction” in combination with other features of the present claimed invention.
Regarding claims 2-19, these claims are allowable for the reasons given for claim 1  and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879